Citation Nr: 1629851	
Decision Date: 07/26/16    Archive Date: 08/04/16

DOCKET NO.  10-18 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for residuals of a back injury.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel


INTRODUCTION

The Veteran served on active duty from April 1962 to August 1962.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a hearing before a Veterans Law Judge sitting at the RO (Travel Board hearing) in June 2011.  A transcript of the hearing is associated with the claims file.  

In December 2012 the Board rendered a decision denying the Veteran's claim.  In December 2014 the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision pursuant to a Joint Motion for Remand (JMR) and remanded the case.  The case was then remanded by the Board in May 2015 for compliance with the remand instructions.  

This claim has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his current residuals of a back injury, diagnosed as mild lumbosacral degenerative joint disease (DJD) and degenerative disc disease (DDD), originated during his active service.



CONCLUSION OF LAW

The criteria for the establishment of service connection for residuals of a back injury, diagnosed as mild lumbosacral DJD and DDD, are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2015).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Service connection requires competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection will also be presumed for certain chronic diseases, including arthritis, if manifested to a compensable degree within one year after discharge from service.  38 U.S.C.A. § 1112; 38 C.F.R §§ 3.307, 3.309.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. § 1113.  

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309.  Continuity of symptomatology requires that the chronic disease have manifested in service.  38 C.F.R. § 3.303(b).  In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  Id.

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board has determined, based upon the probative evidence of record, that the Veteran's residuals of a back injury, diagnosed as mild lumbosacral DJD and DDD, was incurred during his active service.  

The probative medical evidence of record reflects that the Veteran has been diagnosed with a current low back disability, including most recently as mild lumbosacral DJD and DDD.  See October 2015 VA examination.  Service treatment records (STRs) reflect that he was treated for his back in June 1962, at which time it was noted the Veteran had three year history of back pain and numerous episodes of injury.  An x-ray examination of the lumbosacral spine at this time revealed no radiological evidence of bone disease or pathology.  Although a history of back pain and injury prior to his entry into active service was noted in the STRs, there is no evidence demonstrating this condition was noted on an examination upon his entry into active service.  Therefore, as the evidence does not demonstrate a back disability preexisted his active service and the Veteran will have been presumed in sound condition upon entrance into active service. 38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304(b) (2015); see also Wagner v. Principi, 370 F.3d 1089, 1090 (Fed. Cir 2004).  

The post-service medical evidence of record reflects that the Veteran was treated for low back pain as early as June 1979, wherein he was diagnosed with degenerative arthritis of the back, among other areas.  The Veteran also reported a history of low back pain for the past 15 years, dating back to approximately 1965, in a March 1980 private treatment report.  Additionally, in an April 1980 private treatment report, the Veteran reported a history of low back pain since he was 18 years old, a year older than when he was discharged from his active service.  In an August 2001 VA outpatient treatment record, the Veteran reported a history of back problems, on and off, since service.  

The August 2008 VA examination and opinion, October 2012 VA opinion and October 2015 VA examination and opinion failed to address the competent lay statements by the Veteran regarding a continuity of back pain since service, the competent lay statements by his spouse that she witnessed back problems since 1963 and since that time, and the competent lay statements by the Veteran's brothers that he did not have any back problems prior to his active service.  Therefore these opinions are inadequate and are afforded no probative value.

In a December 2014 letter, a private physician, Dr. P.V., M.D., reported the Veteran was under his care.  He reviewed documentation of the 1962 x-ray and noted the Veteran's reports of falling during a training exercise while in the military in the 1960s.  Dr. P.V. concluded that it was possible the injury during the Veteran's time in service contributed to his current symptoms but it was difficult to evaluate because the injury happened in 1962.  

The Veteran is competent to report that his back pain began during his active service and symptoms continued since his active service, and his spouse is competent to report that she witnessed the Veteran's back problems in 1963 and since that time and these reports, which are supported by the medical evidence noted above, are credible.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  See Baldwin v. West, 13 Vet. App. 1 (1999).  

Thus, resolving all doubt in favor of the Veteran, the probative evidence of record demonstrates his current residuals of a back injury, diagnosed as mild lumbosacral DJD and DDD, had its onset during his active service.  Accordingly, service connection for residuals of a back injury, diagnosed as mild lumbosacral DJD and DDD, is warranted.  38 C.F.R. §§ 3.102, 3.303, (2015).  See also 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for residuals of a back injury, diagnosed as mild lumbosacral DJD and DDD, is granted.  



____________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


